Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to application filed 09/29/2021. Claims 1-8 are currently pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (unit) that is coupled with functional language (configured to…) without reciting sufficient structure/algorithm to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "information acquisition unit configured to acquire…" in claims 1, 3, 4 and 6, "selection unit configured to select…" in claims 1 and 3-6 and "output unit configured to extract…and output…" in claims 1 and 3-6 "output unit configured to…output…". This interpretation is based off of the language “unit” as consistent with MPEP §2181(I)(A). Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure/algorithm described in the specification as performing the claimed function, and equivalents thereof. In particular, the published specification discloses: ¶ 37: “the output unit 14 is a display apparatus for displaying…The output unit 14 may be, for example, a speaker for outputting in audio the training performances and recovery statuses of the one or more training experienced persons selected by the selection unit 13, or a transmission apparatus for transmitting the training performances and recovery statuses of the one or more training experienced persons selected by the selection unit 13 to the display apparatus provided outside the training support system 10; ¶ 38: “the output unit 14 is the display apparatus”; ¶ 45: “the output unit 14 is the display apparatus”. However, disclosure in the published specification that the ”information acquisition unit 12 is an interface for acquiring trainee information input to the information input apparatus 90 provided outside the training support system 10” (¶ 29), that “[T]he present disclosure can be realized by causing a CPU (Central Processing Unit) to execute a computer program for control processing by the training support system 10” (¶ 50), and that “[T]he above program includes instructions (or software codes) that, when loaded into a computer, cause the computer to perform one or more of the functions described in the embodiments” (¶ 51) is not a proper indication as to what structure/algorithm the recited “information acquisition unit” is to incorporate or entail. In particular, .“an interface” is a broad term that encompasses a number of components that may be associated with the acquisition of information (software and/or hardware – i.e., graphical user interface; communications software interface; software component(s) operable to implement claimed function). Additionally, the published specification (for example, figure 1 and associated text) does not disclose any corresponding structure/algorithm for the “selection unit". The drawings provide a schematic description of the “selection unit" as part of a training support system but fails to provide any level of detail regarding what causes the recited function. the published specification discloses no algorithm corresponding to the computer-enabled means-plus-function limitation in the claims. For at least these reasons, the Examiner is unable to reasonably discern what structure/algorithm is required by the recited “information acquisition unit” and “selection unit". Because of such inadequate corresponding disclosure for § 112(f)/112 6th limitations, each of the noted claim limitations becomes an unbounded purely functional limitation, no limits imposed by structure, material or acts and covers all ways of performing a function – known and unknown. Since § 112(f) or 112 6th has been invoked, and there is no disclosure of corresponding structure/algorithms that performs the claimed functions, therefore, claims 1 and 3-6 and dependents thereof are also rejected under 35 USC 112 (a)/ 35 USC 112 1st paragraph as lacking an adequate written description support and under 35 USC 112 (b)/ 35 USC 112 2nd paragraph as being indefinite for the means-plus-function claim terms “information acquisition unit” and “selection unit".
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure/algorithm to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure/algorithm to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Since § 112(f) or 112 6th has been invoked, and there is no disclosure of corresponding structure/algorithms that performs the claimed functions, therefore, claims 1 and 3-6 and dependents thereof are also rejected under 35 USC 112 (a)/ 35 USC 112 1st paragraph as lacking an adequate written description support. See MPEP § 2163.03 (VI) (If a specification “fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function” of a means-plus-function claim limitation, the limitation “lacks an adequate written description as required by [35 U.S.C. § 112(a)].”).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the claims are rendered indefinite because the claims invoke 35 U.S.C. 112(f). Therefore, the claims must be interpreted to cover the corresponding structure, materials, or acts described in the specification as performing each entire claimed function and "equivalents thereof." Without knowing the exact corresponding structure, materials, or acts, the metes and bounds of the claims are unclear and consequently the scope of the claims are unclear.
	The Office has interpreted that the “information acquisition unit” and “selection unit limitations invoke 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, 6th paragraph. However, it is unclear whether the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph because the specification (for example, figure 1 and associated text) does not show any corresponding structure/algorithm. The drawings provides a schematic description of the “information acquisition unit” (claims 1, 3, 4 and 6) and “selection unit" (claims 1 and 3-6) but fails to provide any level of detail regarding what causes the recited functions. As per Applicant's originally filed disclosure, the functions associated with the “information acquisition unit” and “selection unit" are broad enough to encompass all possible ways of performing these functions.
Additionally, the recitation of “the symptom…” in claim 1 (line 8), claim 7 (line 3) and claim 8 (line 5) lacks antecedent basis.
Furthermore, the recitation of “the symptoms…” in claim 3 (line 3), lacks antecedent basis.
Moreover, claim 5 recites, in part, “the selection unit showing a high similarity to the trainee”. The term “high similarity” is found to be indefinite in terms of the knowledge in the art.
	When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005).
	In the instant application, the published specification does not provide examples, standards, requirements, or guidance for a skilled artisan for measuring a degree of “high” to determine a “high similarity”. The claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Some objective standard must be provided in order to allow the public to determine the scope of the claim. In baseball, the modern-era (post-1900) record for highest batting average for a season is .426 in 1901. In fact, in modern times, a season batting average higher than .300 is considered to be excellent, and an average higher than .400 a nearly unachievable goal. It is apparent that what may be considered “high” in one field is not necessarily so in another. Hence, there needs to be a scale reference to enable one of ordinary skill in the art to ascertain the meaning of the “high similarity” term. In view of the foregoing, the metes and bounds of the claim cannot be discerned.
	In view of the above rejections under 35 USC § 112(b), claims 1-8 are rejected as best understood.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 7, analyzed as representative claim:
	Step 1: Statutory Category?
	Independent Claim 7 recites “A training support method comprising:”. Independent Claim 7 falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 7/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 7
Revised 2019 Guidance
A training support method comprising:
A method is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”).
[a] acquiring trainee information including a symptom of a trainee
Abstract: acquiring trainee information including a symptom of a trainee could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion) and a “[c]ertain method[] of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”. See January 2019 Memorandum, 84 Fed. Reg. at 52.
[b] selecting a training experienced person with the symptom similar to the symptom of the trainee acquired in the acquiring from among a plurality of the training experienced persons
Abstract Idea: selecting a training experienced person with the symptom similar to the symptom of the trainee acquired in the acquiring from among a plurality of the training experienced persons could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion) and a “[c]ertain method[] of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”. See January 2019 Memorandum, 84 Fed. Reg. at 52.
[c] in a database configured to store a plurality of combinations of training experienced person information including a symptom of the training experienced person, a training performance, and a recovery status
The database is an additional non-abstract limitation.
Storing information is insignificant extra-solution activity. 2019 Revised Guidance; see also MPEP § 2106.05(g).
[d] and extracting, from the database, at least any of the training performance and the recovery status of the training experienced person selected in the selecting
The database is an additional non-abstract limitation.
Abstract Idea: extracting…at least any of the training performance and the recovery status of the training experienced person selected in the selecting could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion) and a “[c]ertain method[] of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”. See January 2019 Memorandum, 84 Fed. Reg. at 52.
[e] and then outputting at least any of the training performance and the recovery status
Outputting at least any of the training performance and the recovery status is insignificant extra-solution activity (i.e., data gathering/presentation). 2019 Memorandum, 55 n.31; see also MPEP § 2106.05(g).


	It is apparent that, other than reciting the additional non-abstract limitations noted in the Independent Claim 7Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human as a certain method of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), in the mind, and/or using pen and paper. The mere nominal recitation of the additional element and automation of a manual process does not take the claim out of the certain method of organizing human activity and mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in the Independent Claim 7/Revised 2019 Guidance Table above, recites the additional limitation of the database at a high level of generality. The originally filed Specification provides supporting exemplary, non-limiting descriptions of generic computer components, for example at: ¶ 25: :…in FIG. 1, the training support system 10 includes a database 11.…The lack of details about the additional element indicates that the above-mentioned additional element is a generic computer component, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The use of the additional limitation of the database, as noted in the Independent Claim 7/Revised 2019 Guidance Table above, to perform the abstract idea is no more than a generic computer implementation of a mental process which is insufficient to take the invention out of the realm of abstract ideas. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP §2106.05(b). The end result of outputting at least any of the training performance and the recovery status does not effect a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claim as a whole merely describes how to generally “apply” the concept of managing innovation challenges. See MPEP § 2106.05(f). The claim limitation amounts to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Elec. Power Grp. LLC v. Alstom, 830 F.3d 1350, 1353 (Fed. Cir. 2016) (pointing out “that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”). Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), Claim 7 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the additional limitation in general terms, without describing the particulars, the additional claim limitation may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the instant Specification, as noted above.
The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. The details provided not add any meaningful limitations to the abstract idea. For example, the limitation “…including a symptom of the training experienced person, a training performance, and a recovery status” simply describes the “plurality of combinations of training experienced person information”. Describing the information stored does not change the fact that storing data is a basic computer function considered under Berkheimer as “well-understood, routine and conventional”. See MPEP 2106.05(d). Additionally, the step of outputting is directed to the insignificant post-solution and well-understood, routine, and conventional activity of outputting data. Furthermore, the Berkheimer Memorandum, Section III (A)(1) explains that a specification that describes additional elements “in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” can show that the elements are well understood, routine, and conventional); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.” The Specification does not provide additional details about the database that would distinguish the recited component from conventional components, and from generic implementation. The Specification (e.g., ¶ 25: :…in FIG. 1, the training support system 10 includes a database 11) supports a finding that the operations of the database are well-understood, routine, or conventional, as there is nothing in the Specification to indicate that the operations recited in representative claim 7 require any specialized hardware or inventive computer components or that the claimed invention is implemented using other than generic computer components to perform generic computer functions, e.g., obtaining, deriving and generating information. Indeed, the Federal Circuit, in accordance with Alice, has “repeatedly recognized the absence of a genuine dispute as to eligibility” where claims have been defended as involving an inventive concept based “merely on the idea of using existing computers or the Internet to carry out conventional processes, with no alteration of computer functionality.” Berkheimer v. HP, Inc., 890 F.3d 1369, 1373 (Fed. Cir. 2018) (Moore, J., concurring) (citations omitted); see also BSG Tech, 899 F.3d at 1291 (“BSG Tech does not argue that other, non-abstract features of the claimed inventions, alone or in combination, are not well understood, routine and conventional database structures and activities. Accordingly, the district court did not err in determining that the asserted claims lack an inventive concept.”). Hence, as per Berkheimer, the claim computer functions of stor[ing] a plurality of combinations of training experienced person information (Step [c]) and outputting at least any of the training performance and the recovery status (Step [e]) represent insignificant extra-solution activity (i.e., data gathering), well-understood, routine, and conventional functions they are claimed in a merely generic manner.
	Taking the claim elements separately, the functions performed by the database is expressed purely in terms of results, devoid of technical/technological implementation details. Steps [c] and [e] represent insignificant extra solution activity that the courts have recognized as well-understood, routine, conventional activity in particular fields. Steps [a], [b] and [d] recite generic computer processing expressed in terms of results desired by any and all possible means and so present no more than conceptual advice. All possible inventive aspects reside in how the data is interpreted and the results desired, and not in how the process physically enforces such a data interpretation or in how the processing technologically achieves those results. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving,' and 'storing,' ... those functions can be achieved by any general purpose computer without special programming"). None of the claim activities are used in some unconventional manner nor do any produce some unexpected result. Each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018). 
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of acquiring, deriving, selecting, storing, extracting and outputting is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
In regard to independent Claim 1:
	Independent claim 1 is a training support system, which falls within the “machine” category of 35 U.S.C. § 101. The training support system comprises a database, as in representative claim 7 and elements interpreted under 112(f). Although the “information acquisition unit” and “selection unit" does not show any corresponding structure/algorithm, the analysis continues under the assumption that the elements interpreted under 112(f) are generic computer components that perform the functions claimed. These elements perform steps comparable to those of representative independent claim 7. As a result, independent claim 1 is rejected similarly to representative independent claim 7.
In regard to independent Claim 8:
	Independent claim 8 is a non-transitory computer readable medium, which falls within the “machine” category of 35 U.S.C. § 101. The claim recites a database, as in representative claim 7. The non-transitory computer readable medium storing a training support program causing a computer to execute steps comparable to those of representative independent claim 7. As a result, independent claim 8 is rejected similarly to representative independent claim 7.
	In regard to the dependent claims:
	Dependent claims 2-6 include all the limitations of independent claim 1 from which they depend and, as such, recite the same abstract idea(s) noted above for claim 1. The additional claim limitations, for example, “display apparatus configured to display…” (claim 2) represents insignificant extra solution activity (i.e., data presentation). See January 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). Dependent claims 2-6 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of claims 2-6 integrates the judicial exception into a practical application. While dependent claims 2-6 may have a narrower scope than the representative claim, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 2-6 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 10(a)(2) as being anticipated by Lyke et al. (US 20210097882 A1) (Lyke).
Re claims 1 and 7-8:
	[Claim 7]  Lyke discloses a training support method comprising: acquiring trainee information including a symptom of a trainee; selecting a training experienced person with the symptom similar to the symptom of the trainee acquired in the acquiring from among a plurality of the training experienced persons in a database configured to store a plurality of combinations of training experienced person information including a symptom of the training experienced person, a training performance, and a recovery status; and extracting, from the database, at least any of the training performance and the recovery status of the training experienced person selected in the selecting and then outputting at least any of the training performance and the recovery status (at least abstract: coaching based on workout history and/or readiness/recovery information. Improved solutions enable intelligent management of a user's personal fitness journey based on workout recommendations that closely align with the user's traits…workout data for a population of different individuals is analyzed to identify groups of similarly performing individuals. Each group of individuals is analyzed to generate an expected profile that approximates the physiological and/or psychological traits of the group. An expected profile includes heuristics and/or performance metrics that enable dynamic coaching during workouts; ¶ 54: the workout and readiness/recovery history for the population of users is analyzed to create one or more expected profiles. Each expected profile is associated with the heuristics and/or performance metrics for a subset of users having similar physiology and psychology… the expected profiles are generated based on artificial intelligence (AI) and/or machine learning to identify similar users and their corresponding heuristics, rules, and/or patterns…the initial expected profiles may be corrected and improved gradually over time as more and better crowd-sourced workout history is collected; ¶ 57: the user may continuously update and/or augment input on their personal fitness goals and continue to track their workout history, sleep, nutrition and/or any other performance related data. Their baseline assessment, personal fitness goals, and/or ongoing workout history can be used to identify a matching expected profile. Subsequent workouts and/or other day-to-day activities can be recommended to the user based on the matching expected profile; ¶ 59: The user's performance is compared to the expected profiles…the user's personal fitness journey changes the coaching and recommendations based on expected profiles that are most relevant to their current abilities and motivations; ¶ 60: the personalized workout recommendations are based on the heuristics and/or performance metrics associated with the expected profile and may be modified to incorporate readiness/recovery information…the illustrated interface 200 recommends a set of exercises (e.g., “Sit-ups” 202A, “Push-ups” 202B, “Squats” 202C, etc.) and logs actual performance (204A, 204B, 204C) against an expected goal performance for the expected profile (206A, 206B, 206C). The user interface 200 may further include status e.g., a set count and/or motivational messaging (“New Personal Record!” 208); ¶ 61: A user may navigate the workout (“PREV”, “NEXT”) with virtual buttons…a user may also scroll through the workout using a horizontal user interface (UI) gesture (swipe back/forth) to select between activities. In some cases, the recommended workout may also provide the user with instructional information; ¶ 73: the fitness program may automatically populate meal, rest, and/or workout data records with recommended values that the user either confirms, rejects, and/or modifies…; ¶ 101: workout data and/or readiness/recovery information for specific individuals is analyzed to identify physiological and/or psychological traits for that individual…celebrities and/or athletes may have their own workout data and/or readiness/recovery information analyzed. The celebrity and/or athlete may then publish their workout data and/or readiness/recovery information such that other individuals can aspire to holistically steer their workouts and/or readiness/recovery habits to match the celebrity/athlete).
	[Claim 1]  The claims is directed to a training support system. The training support system comprises a database, as in representative claim 7 and elements interpreted under 112(f). Although the “information acquisition unit” and “selection unit" does not show any corresponding structure/algorithm, the anticipation analysis continues under the assumption that the elements interpreted under 112(f) are generic computer components that perform the functions claimed. The functions claimed  are comparable to those of representative independent claim 7. As a result, independent claim 1 is rejected similarly to representative independent claim 7.
	[Claim 8]  The claims is directed to a non-transitory computer readable medium. The claim recites a database, as in representative claim 7. The non-transitory computer readable medium storing a training support program causing a computer to execute steps comparable to those of representative independent claim 7. As a result, independent claim 8 is rejected similarly to representative independent claim 7.
Re claim 2:
	[Claim 2]  Lyke discloses the training support system according to Claim 1, wherein the output unit is a display apparatus configured to display at least any of the training performance and the recovery status of the training experienced person extracted from the database (at least ¶ 59: The user's performance is compared to the expected profiles…the user's personal fitness journey changes the coaching and recommendations based on expected profiles that are most relevant to their current abilities and motivations; ¶ 60: personalized workout recommendation and dynamic feedback user interface 200 based on workout history, readiness/recovery information, and/or personal fitness goals…the personalized workout recommendations are based on the heuristics and/or performance metrics associated with the expected profile and may be modified to incorporate readiness/recovery information. For example, the illustrated interface 200 recommends a set of exercises (e.g., “Sit-ups” 202A, “Push-ups” 202B, “Squats” 202C, etc.) and logs actual performance (204A, 204B, 204C) against an expected goal performance for the expected profile (206A, 206B, 206C)…).
Re claim 3:
	[Claim 3]  Lyke discloses the training support system according to Claim 1, wherein the selection unit is configured to select one or more training experienced persons who have the symptoms showing a similarity of a predetermined value or higher to the symptom of the trainee acquired by the information acquisition unit from among the plurality of training experienced persons, and the output unit is configured to extract, from the database, at least any of the training performance and the recovery status of each of the one or more training experienced persons selected by the selection unit and output at least any of the training performance and the recovery status (at least ¶ 57: during a workout or other day-to-day activity, the user can receive dynamic feedback based on the expected profile; e.g., the user can be immediately notified and coached when they are over/under performing; ¶ 122: a client device may receive a workout that prescribes a set of exercises, an expected number of sets/repetitions, and/or rules for adjusting the workout if the user is underperforming due to injury, soreness, energy, mood, sleep, nutrition, or lack of motivation (“readiness adjustments”); ¶ 125: a user may be “cusping” from one expected profile to another. The health tracking system may push suggested workouts that are associated with both profiles. Thereafter, the client device may be able to dynamically bridge between the suggested exercises during the user's workouts, thereby smoothly transitioning the user throughout their personal fitness journey; ¶ 126: a user may pull a first set of workouts, and be pushed a second set of workouts based on the expected profile; e.g., a user may request upper body workouts, which additionally cause lower body workouts to be delivered in tandem; ¶ 133: the health tracking system recommends recovery programming to clients based on the expected profiles and the logged workout performance. In one embodiment, recovery programming recommendations may be based on the expected profile…; ¶ 145: Once a workout is recommended, adjusted, and/or selected, the client device monitors performance during the selected workout and provides dynamic feedback; ¶ 174:…analyze workout data records and/or readiness/recovery information from a population of users to generate profiles, recommend workouts to users based on the profiles and/or readiness metrics/heuristics, update workout data records with logged performance, and update user scheduling based on recovery programming; ¶ 176: …one or more portable computerized devices that are configured to e.g., recommend, display, monitor, feedback, motivate, and/or otherwise provide workout information to a use…; ¶ 183: provide dynamic feedback based on an expected profile and/or readiness/recovery information…).
Re claim 4:
	[Claim 4]  Lyke discloses the training support system according to Claim 1, wherein the selection unit is configured to select a predetermined number of the training experience persons from among the plurality of training experienced persons in order, from the highest to the lowest, of the similarity of the symptom to the symptom of the trainee acquired by the information acquisition unit, and the output unit is configured to extract, from the database, at least any of the training performance and the recovery status of each of the predetermined number of the training experienced persons selected by the selection unit and output at least any of the training performance and the recovery status (in addition to the above, at least ¶ 58: workout histories are analyzed to generate a set of expected profiles…; ¶ 83: The expected profile may describe optimal recovery strategies for the user (as determined by similarly situated peers); ¶ 102: an athlete may want to tailor their workouts and/or readiness/recovery habits to match against a peer set of specific athletes, e.g., a running back for a football team may want to know how they compare against all running backs in the league).
Re claim 6:
	[Claim 6]  Lyke discloses the training support system according to Claim 1, wherein the trainee information further includes information about at least any of an age, a gender, a harness used, and an assisting device used of the trainee, in the database, each piece of the training experienced person information further includes information about at least any of an age, a gender, a harness used, and an assisting device used of the training experienced person, and the selection unit is configured to select, from among the plurality of training experienced persons, the training experienced person with the symptom similar to the symptom of the trainee acquired by the information acquisition unit and also with at least any of the age, the gender, the harness used, and the assisting device used similar to the age, the gender, the harness used, and the assisting device of the trainee, respectively (at least ¶ 40: workout routines are generally categorized into cardiovascular workouts (e.g., walking, running, swimming, biking, etc.) and strength workouts (e.g., weightlifting, sprints, etc.) Some hybridized workout regimens mix both cardiovascular and strength training; ¶ 58: FIG. 1 is a graphical representation of user assessment (benchmarking)…workout history is collected from a large population of users for an exercise (e.g., sit-ups, push-ups, squats, etc.) The workout histories are analyzed to generate a set of expected profiles…use a higher dimensional multi-variate analysis…variables that may be useful in a multi-variate analysis may include without limitation: age, sex, ethnicity, training load, training frequency, height, weight, sleeping habits, eating habits, and/or any number of other physiological and/or psychological parameters (e.g., behaviors, motivations, etc.); ¶ 60: the personalized workout recommendations are based on the heuristics and/or performance metrics associated with the expected profile and may be modified to incorporate readiness/recovery information…; ¶ 101: workout data and/or readiness/recovery information for specific individuals is analyzed to identify physiological and/or psychological traits for that individual…celebrities and/or athletes may have their own workout data and/or readiness/recovery information analyzed. The celebrity and/or athlete may then publish their workout data and/or readiness/recovery information such that other individuals can aspire to holistically steer their workouts and/or readiness/recovery habits to match the celebrity/athlete; ¶ 124: the health tracking system can identify workouts for the expected profile that best match the user's specified criteria and readiness (soreness, energy, mood, sleep, nutrition, etc.)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lyke .
Re claim 5:
	[Claim 5]  As shown above, Lyke discloses selection of the training experienced persons and output of at least any of the training performance and the recovery status of the training experienced persons selected by the selection unit showing a high similarity to the trainee (at least ¶ 67: users associated with an expected profile are treated similarly (e.g., prescribed similar workouts) because they are inferred to have similar physiologies and/or psychology; ¶ 93: expected profile may describe optimal recovery strategies for the user (as determined by similarly situated peers); ¶ 124: the health tracking system can identify workouts for the expected profile that best match the user's specified criteria and readiness (soreness, energy, mood, sleep, nutrition, etc.)). Lyke appears to be silent on wherein when two or more of the training experienced persons are selected by the selection unit, the output unit is configured to preferentially output at least any of the training performance and the recovery status of each of the two or more of the training experienced persons selected by the selection unit showing a high similarity to the trainee. Nonetheless, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed, wherein when two or more of the training experienced persons are selected by the selection unit as claimed because Applicant has not disclosed that the selection of the two or more of the training experienced persons is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Lyke’s coaching based on workout history and readiness/recovery information, and applicant's invention, to perform equally well because both allow selection of the training experienced persons and output of at least any of the training performance and the recovery status of the training experienced persons selected by the selection unit showing a high similarity to the trainee.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO
Form 892 and is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715